Board of Tax Appeals, No. 2002-P-614. This cause is pending before this court as an appeal from the Board of Tax Appeals. Upon consideration of appellant’s motion to consolidate this case with 2005-0501, Andrew Jergens Co. v. Wilkins,
IT IS ORDERED by the court that the motion to consolidate be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that these cases are returned to the regular docket and that the stay of briefing is lifted.
IT IS FURTHER ORDERED by the court that the parties shall combine the briefing of case Nos. 2005-0501 and 2005-0502 and file one brief for each brief permitted under S.Ct.Prac.R. VI. The parties shall file an original of the brief in each case and 18 copies of the brief.
IT IS FURTHER ORDERED by the court that appellant shall file its merit brief within 40 days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.